                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PUGET SOUNDKEEPER ALLIANCE, et al.,                    CASE NO. C20-0950-JCC
10                             Plaintiffs,                  ORDER
11          v.

12   ANDREW WHEELER, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion to further stay the
16   proceedings (Dkt. No. 49).
17           Plaintiffs Puget Soundkeeper Alliance, the Sierra Club, the Idaho Conservation League,
18   and Mi Familia Vota bring claims against the Environmental Protection Agency and the Army
19   Corps of Engineers challenging two successive rules defining “waters of the United States” in
20   the Clean Water Act. (See generally Dkt. No. 40.) On February 8, 2021, the Court issued an
21   order staying this matter until May 1, 2021 based on President Biden’s January 20, 2021
22   Executive Order. (See generally Dkt. No. 47.) The parties now move to continue the stay until
23   July 1, 2021 while the agencies’ review of the rule remains ongoing. (Dkt. No. 49 at 2–3.)
24   Having thoroughly considered the motion and the relevant record, and finding good cause, the
25   Court GRANTS the motion (Dkt. No. 49) and ORDERS:
26          1. This matter will remain STAYED until July 1, 2021.


     ORDER
     C20-0950-JCC
     PAGE - 1
 1          2. The parties must file a joint status report on or before July 1, 2021, to update the

 2             Court on the status of the case.

 3          DATED this 24th day of May 2021.




                                                          A
 4

 5

 6
                                                          John C. Coughenour
 7                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-0950-JCC
     PAGE - 2
